Citation Nr: 0823970	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Agent Orange 
exposure. 

4.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to December 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Louisville, Kentucky RO has 
original jurisdiction over this case.

The veteran was scheduled to appear at a video teleconference 
hearing at the RO.  However, in a March 2008 statement, the 
veteran withdrew his hearing request.  
See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2007).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists.

2.  The competent medical evidence of record does not support 
a finding that tinnitus currently exists.

3.  Other than prostatic adenocarcinoma which has been 
separately compensated, the competent medical evidence of 
record does not support a finding that a disability 
associated with Agent Orange exposure currently exists.  




CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007). 

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The claim for service connection for herbicide exposure 
lacks legal merit.  
38 U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Agent Orange 
exposure.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided appropriate 
notification pursuant Dingess decision via a March 2006 
letter, and any error in terms of timing of this notice is 
harmless given that the claims were readjudicated by the RO 
in the September 2006 statement of the case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

Regarding the claim for service connection for herbicide 
exposure, notice of the VCAA is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004).  VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the service medical records do not indicate 
hearing loss or tinnitus.  The medical evidence of record 
also does not show a current hearing loss disability or 
tinnitus.  In view of the objective evidence of record which 
was negative for any complaints or findings of hearing loss 
or tinnitus in service, and the absence of a disability after 
service, the Board finds the veteran's current assertions 
alone in the face of this objective evidence do not require 
VA to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  Additionally, mere exposure to herbicides is not 
a disability under VA regulations which could be afforded a 
VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained service medical records, the veteran's DD Form 214, 
private medical records and VA medical records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Relevant law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

Hearing Loss and Tinnitus

The veteran asserts that he has hearing loss and tinnitus 
that was caused by exposure to noise in service.  

The competent medical evidence of record, to include the 
veteran's VA and private medical records, is negative for a 
current diagnosis of hearing loss pursuant to 38 C.F.R. 
§ 3.385 (2007).  Indeed, a VA speech pathology consultation 
dated in November 2002 and a June 2003 VA outpatient record 
indicated that the veteran's hearing was normal.  These 
records are similarly negative for complaints of tinnitus.  
Without medical evidence providing a diagnosis of hearing 
loss pursuant to 38 C.F.R. § 3.385 or tinnitus, service 
connected cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection cannot be granted if the 
claimed disability does not exist).  

The Board has considered the veteran's contentions that 
hearing loss and tinnitus were incurred in service; however, 
these contentions are outweighed by the negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  During his 
December 1969 separation examination, the veteran reported 
that he did not have ear trouble and clinical evaluation was 
completely normal with respect to the veteran's hearing.  
There are no complaints of tinnitus in the service medical 
records.  Additionally, the veteran has not demonstrated that 
he has any medical expertise to make an opinion regarding 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Id.  The Board 
notes that while the veteran is competent to report symptoms 
and in-service experiences, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of a disability.  

The Board therefore finds that the preponderance of the 
evidence is against the veteran's claims and the benefit-of-
the-doubt rule does not apply.  The evidence of record does 
not show current hearing loss or tinnitus.  The veteran was 
given notice of what evidence was needed to substantiate his 
claims; to date, he has not submitted evidence showing 
hearing loss or tinnitus.  Therefore, the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  
See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Agent Orange Exposure

The veteran asserts that he is entitled to service connection 
for exposure to Agent Orange in Vietnam.  The Board notes 
that the service records show the veteran served in Vietnam 
from December 1968 to November 1969.  The Board acknowledges 
that it is presumed that the veteran was exposed to 
herbicides in Vietnam.   See 38 U.S.C.A. § 1116(f).  

However, to establish service connection, there must be 
evidence of a current disability.  Gilpin, supra.  Mere 
exposure to Agent Orange is not a disability.  Winsett v. 
West, 11 Vet. App. 420, 425 (1998) citing 38 U.S.C. § 1116; 
see also 38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 
1045 (Fed.Cir.1994).

The veteran is already service connected for prostatic 
adenocarcinoma based on his presumed Agent Orange exposure.  
He has not indicated, and the competent medical evidence of 
record does not suggest, any other disability that may be 
associated with herbicide exposure in Vietnam.  Therefore, 
the claim for service connection for mere herbicide exposure 
must be denied because of the absence of any legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for Agent Orange exposure is denied. 


REMAND

4.  Entitlement to service connection for a back disability.

The veteran asserts that his back disability began in service 
when he injured his back while pulling a 500 gallon fuel 
bladder onto a truck.  The Board finds that additional 
development is necessary to determine the etiology of the 
veteran's current back disability.  

Service medical records reveal that the veteran injured his 
back in service in November 1969 as a result lifting heavy 
objects.  The Board also notes that there is evidence that 
the veteran suffered back injuries during his occupation with 
the railroad in 1990 and 1994.  However, in a May 1994 
letter, a private physician noted that the veteran had 
degenerative changes and disc protrusion at multiple levels 
by a CAT scan in the late 1980's.  As there is no 
documentation of an occupational back injury prior to 1990, 
the Board finds that a VA examination is warranted to 
determine the etiology of the current back disability.  See 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, this issue is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialists to determine the 
nature and etiology of his back 
disability.  The claims file must be 
made available to and reviewed by the 
specialists in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
specialists should state whether the 
veteran's back disability is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated 
by service.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


